Citation Nr: 1233177	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected low back disability, to include degenerative facet joint arthrosis of the lower lumbar spine, prior to August 28, 2008, in excess of 20 percent prior to July 17, 2010, and in excess of 40 percent thereafter. 

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy secondary to a service-connected low back disability. 

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy, secondary to a service-connected low back disability, with left foot traction sural neuritis. 

4.  Entitlement to a total rating based on individual unemployability (a TDIU rating).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty for 1 year and 11 months, to include service from July 1999 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2007, August 2007, September 2008, and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and the Appeals Management Center (AMC).  These decisions, respectively:  continued a prior 10 percent rating for the orthopedic manifestations of his low back disability; established separate 10 percent ratings for each of the Veteran's lower extremity neurological manifestations of his low back disability; granted a staged increase to 20 percent for the orthopedic manifestations of his low back disability as of August 28, 2008; and granted a staged increase to 40 percent for the orthopedic manifestations of his low back disability as of July 17, 2010.  The Veteran seeks a higher rating for both the associated neurological and orthopedic manifestations of his service-connected low back disability. 

The Veteran, and D.H., his employer, appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Nashville, Tennessee in May 2009 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file. 

In May 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Veteran had been previously represented by the Disabled American Veterans.  However, in August 2012, he submitted a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, in favor of the private attorney listed on the title page herein. 

In March 2011, the Veteran raised a claim for an increased rating for sinusitis, and a claim of service connection for residuals of a stroke.  It appears that these issues have not been adjudicated by the agency of original jurisdiction.  The claims are referred to them for appropriate actions.

In March 2011, the Veteran also raised a claim for a total rating based on individual unemployability (TDIU).  As this claim is part of the claims for increased ratings which are currently on appeal, the Board has jurisdiction over this issue.  Thus, the Board has included this issue on the cover page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Board sincerely regrets the additional delay, and is cognizant that these claims have already been remanded, more than two years ago.  However, this remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In its May 2010 remand, the Board determined that additional evidentiary development was required before the issues of entitlement to increased ratings for the Veteran's low back disability and associated neurological conditions were ready for Board adjudication.  See 38 C.F.R. § 19.9 (2011).

The Board, at that time, determined that a new VA examination was in order, as VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board directed the VA examiner to respond to specific inquires as to the orthopedic and neurologic manifestations of the Veteran's low back disability.  

Review of the claims file reveals that there has not been substantial compliance with the Board's May 2010 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance. 

In the Board's May 2010 remand, the examiner was asked to:  (1) provide the range of motion of the lumbar spine, as well as state whether there was any favorable or unfavorable ankylosis; (2) determine whether there was weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss due to such; and express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time; (3) identify all associated neurological deformities, and report the severity, considering "mild," "moderate," "moderately severe" or "severe" incomplete paralysis or complete paralysis of any affected nerve; (4) state whether the Veteran has intervertebral disc syndrome (IVDS), and if so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months, as to each year beginning from September 2006 to the present; and (5) distinguish, to the extent possible, and fully describe any distinct symptomatology associated with the Veteran's left foot traction sural neuritis versus his left lower extremity neuropathy associated with his low back disability. 

The Veteran underwent VA examinations on three occasions subsequent to the May 2010 Board remand, in July 2010, April 2011, and September 2011.  Unfortunately, none of the VA examination reports substantially complied with the Board's May 2010 remand directives.  All of the VA examiners responded to the Board's inquires as to the Veteran's range of motion of the lumbar spine and whether there was any favorable or unfavorable ankylosis.  The July 2010 and September 2011 examiners responded to the inquiry as to whether there was weakened movement, excess fatigability, or incoordination.  The September 2011 examiner responded to the inquiry as to distinguishing the symptomatology associated with the Veteran's left foot traction sural neuritis versus his left lower extremity neuropathy associated with his low back disability.  All of the remaining inquires from the May 2010 Board remand were unanswered.  As such, the examiners did not comply with the Board's May 2010 remand directives and an additional opinion is required.  Stegall, 11 Vet. App. 268.

Also at the time of the Board's May 2010 remand, the Board noted that during hearing testimony in May 2009, the Veteran reported receiving treatment on a fee basis at Williamson County Medical Center under the direction of the VA Medical Center (VAMC).  At that time, he described his last appointment as occurring in April 2009 during which his medical providers conducted a Magnetic Resonance Imaging (MRI) study.  The Veteran desired that this MRI report be associated with his claims file for consideration.  In addition, he described being scheduled for a nerve conduction study at Williamson County Medical Center in May 2009. Although the record was left open for 60 days following the hearing for inclusion of these records, the described records did not appear to have been associated with the claims file. 

The Board also noted that a February 2009 fee basis consult report, included in VA treatment records within the claims file, referred to a scanned chiropractic consultation report relating to complaints of right leg pain and numbness.  The Board, however, did not find that the contents of the scanned chiropractic report to be available for review within the claim file.  The Board also observed that updated VA treatment records, dated as of February 2009, were outstanding; and found that as each instance of the relevant diagnostic testing and medical treatment identified were authorized by VA and provided under VA contractual agreement with a non-VA medical facility, records of this treatment must be obtained and associated with the claims folder prior to disposition of the instant appeal.  38 C.F.R. § 3.159(c)(3) (2011). 

Updated VA treatment records dated as of February 2009 were obtained and associated with the claims file; however, the cited private treatment records were not associated with the claims file.  In the remand directives, the RO/AMC was specifically directed to ensure that all relevant records of examination or treatment provided at non-VA facilities and authorized by VA (fee basis) during the course of the instant appeal were obtained and associated with the claims file, to include the following reports:  (a) January 13, 2009 Haynes Family Chiropractic consultation, as described in a February 2009 VA fee basis consult report; (b) April 2009 Williamson County Medical Center appointment including an MRI, as described in hearing testimony; and (c) May 29, 2009 Williamson County Medical Center appointment including a nerve conduction study, as described in hearing testimony. 

By a May 2010 post-remand letter, the AMC provided the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and requested that he complete and submit such for Haynes Family Chiropractic and Williamson County Medical Center.  It appears that the Veteran did not respond to the May 2010 letter.

The Board finds here that a VA Form 21-4142 is not required for the January 13, 2009 Haynes Family Chiropractic consultation, as described in a February 2009 VA fee basis consult report, it appears that such has been scanned into VA treatment records and thus already in possession of VA.  The scanned report simply needs to be physically associated with the claims file.  While physically associating the cited private treatment record will serve as compliance with the Board's May 2010 remand directives, it is significant that the Veteran, during the course of the appeal, has described private chiropractic treatment on a number of occasions of VA treatment.  As such, on remand, the Veteran should be provided an opportunity to request VA's assistance in obtaining and associating with the claims file his complete private chiropractic records.  

As to record of the April 2009 Williamson County Medical Center appointment including an MRI; and the May 29, 2009 Williamson County Medical Center appointment including a nerve conduction study, as the Board is remanding the Veteran's claims for a sufficient medical opinion, he should be provided an additional opportunity to request VA's assistance in obtaining and associating with the claims file his complete private treatment records from Williamson County Medical Center. 

Presently, the most recent VA treatment records associated with the claims file are dated in June 2011.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VAMCs in Shreveport, Louisiana; Jackson, Mississippi; and Tennessee Valley, Tennessee; and any other VA facility at which the Veteran has received treatment since June 2011.  

Also, obtain a copy of the scanned 2009 Haynes Family Chiropractic consultation, as described in a February 2009 VA fee basis consult report and physically associate such with the claims file.  

If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Send the Veteran VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain his private chiropractic records and his private treatment records from Williamson County Medical Center.  

Specifically, the Board seeks record of his (a) April 2009 Williamson County Medical Center appointment including an MRI; and (b) May 29, 2009 Williamson County Medical Center appointment including a nerve conduction study.  

Inform the Veteran that he may submit his private treatment records himself if he so chooses.  All communications with the Veteran and record of any attempt to obtain his private treatment records must be properly documented in the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented in this regard. 

3.  After completion of the development above, schedule the Veteran for appropriate VA examination(s).  The examiner(s) should address the following: 

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis. 

(b)  Determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  (This was not addressed in the examination reports following the May 2010 Board remand)

This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c)  Identify all associated neurological deformities associated with the service-connected low back disability.  The severity of each neurological sign and symptom should be reported. 

In this regard, the examiner should address the severity of the Veteran's right and left lower extremity radiculopathy associated with the service-connected low back disability. 

The examiner should conduct any appropriate neurological testing needed to address the above.  If a separate neurological examination is needed one should be scheduled. 

The examiner should specifically provide an opinion as to whether the associated right and left lower extremity radiculopathy equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the sciatic nerve.  

Moreover, state whether any other nerve is affected due to the service-connected low back disability, and if so state the severity of the impairment of the nerve affected. 

In addressing the above, the examiner should note that the Veteran had a cerebral vascular accident (CVA) with residual right-sided lower extremity symptoms.  The examiner, to the extent possible, should differentiate the symptoms caused by the CVA and that which is caused by the service-connected radiculopathy.

(The above was not completely addressed in the examination reports following the May 2010 Board remand)

(d)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

This should also be addressed for each year beginning in September 2006 to the present.   (The above was not completely addressed in the examination reports following the May 2010 Board remand)

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

(e)  Distinguish, to the extent possible, and fully describe any distinct symptomatology associated with the Veteran's left foot traction sural neuritis versus his left lower extremity neuropathy associated with his low back disability. 

(f) Concerning the Veteran's service-connected back disability and bilateral lower extremity radiculopathy, address the impact the symptoms caused by these disabilities has on the Veteran's ability to obtain and maintain a substantially gainful occupation.  In this regard, state whether the Veteran would be able to perform manual and/or sedentary type of work in light of the symptoms caused by his back and bilateral lower extremity radiculopathy.

A complete rationale must be provided for all conclusions made.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the pertinent medical and other history.  The examiner must also record that the claims file has been reviewed.  Advise the Veteran that failure to report for any examination without good cause may have adverse consequences on his claims. 

4.  Ensure that all directives in this remand have been accomplished, to include review of any VA opinions obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard. 

5.  Then readjudicate the Veteran's claims in light of any additional evidence obtained. If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit written or other argument in response before returning the claims file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


      CONTINUE ON THE NEXT PAGE

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


